EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to correct an obvious minor informality as follows: 



Clam 4 – line 2, --and—has been inserted after “bed” to correct a grammatical informality.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612